Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 17/341,156 filed on 06/07/2021.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, line 2, the recitation of “a first gear” constitutes a double inclusion since “a first gear” was previously recited in claim 1, lines 4-5.
Claim 10, line 2, the recitation of “a second gear” constitutes a double inclusion since “a second gear” was previously recited in claim 1, line 5.
Claim 11, line 2, the recitation of “a first gear” constitutes a double inclusion since “a first gear” was previously recited in claim 1, lines 4-5.
Claim 11, line 2, the recitation of “a second gear” constitutes a double inclusion since “a second gear” was previously recited in claim 1, line 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(b) as being anticipated by Bischoff (Pub. No. US 2005/0119805).
Bischoff shows a dual-motor electrical transmission (Fig. 2), the transmission comprising:
a first and a second electric motor (16, 16’) for driving the vehicle;
a first gear arrangement (1/3/5/L), a second gear arrangement (2/4/6), and a summation box (gears on shaft 62), wherein
the first gear arrangement (1/3/5/L) comprises a first gear arrangement first shaft (L) and at least a first gear (1) and a second gear (3), wherein each of the first and the second gears can be selectively engaged and disengaged with the first gear arrangement first shaft via a first (clutch between gears R and 1) and second clutch element (clutch between gears 3 and 5), and the first gear arrangement is configured to supply a first torque from the first electric motor (16) via one of the first and second gears to the summation box;
the second gear arrangement (2/4/6) comprises a second gear arrangement first shaft (S) and at least a second gear arrangement first gear (2), wherein the second gear arrangement first gear (2) can be engaged and disengaged with the second gear arrangement first shaft via a second gear arrangement first clutch element (clutch on the right of gear 2), and the second gear arrangement is configured to supply a second torque from the second electric motor (16’) to the summation box; and
the summation box is configured to combine the first and second torques and to output a combined output torque (note para 0047 states the maximum and minimum torque limit curves are produced as the sums of torques of electric machines 16 and 16’).
As to claim 2, wherein the first gear arrangement further comprises a first gear arrangement second shaft (the shaft of planetary gear set 54) and a first gear arrangement fixed gear set (54), wherein the first gear arrangement first shaft (L) is coupled to the first gear arrangement second shaft via the first gear arrangement fixed gear set (54).
As to claim 3, wherein the second gear arrangement further comprises a second gear arrangement second gear (4) which can be engaged or disengaged with the second gear arrangement first shaft (S) via a second gear arrangement second clutch element (clutch between gears 4 and 6).
As to claim 4, wherein the second gear arrangement further comprises a second gear arrangement second shaft (the shaft of planetary gear set 56) and a second gear arrangement fixed gear set (56), wherein the second gear arrangement first shaft (S) is coupled to the second gear arrangement second shaft via the second gear arrangement fixed gear set (56).
As to claim 7, wherein the clutch element comprises a dog clutch or a synchronizer clutch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bischoff (Pub. No. US 2005/0119805).
Bischoff does not specify the clutch elements being spring-loaded. The spring-loaded clutches are old and well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the clutch elements of Bischoff being spring-loaded since the spring-loaded clutches are old and well known in the art.
Bischoff does not show the second electric motor connected to a power take-off. A power take-off connecting to an electric motor in a vehicle is old and well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a power take-off connected to the second electric motor of Bischoff since this is old and well known in the art.

Allowable Subject Matter
Claims 5, 9 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Joyce can be reached on 571-272-7107.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658